DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated February 4, 2022, has been entered.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 and 19 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 1-11 and 19: Independent claim 1 has been amended to include negative limitations excluding a preservative and a curing agent from the claimed composition.  On page 5 of the remarks dated February 4, 2022, applicant states that support for the amendment “can be found in the as submitted specification.”  Applicant does not identify where in the original disclosure the support for the negative limitations appears.  The examiner is unable to find any discussion of the presence or absence of a preservative or curing agent in the original disclosure.
	MPEP § 2173.05(i) contains the following guidance on negative claim limitations.
Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features.  See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015).  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
	In the present case, the original disclosure appears to be completely silent as to the presence or absence of preservative or curing agents in the composition of the invention.  Thus, the amendment to claim 1 introduces a new concept of including/excluding a preservative or curing agent.  The claims are rejected as lacking written description support because the concept of including/excluding a preservative or curing agent does not appear in the original disclosure and the mere absence of a positive recitation in the original disclosure cannot be the basis for an exclusion in the claims.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8, 11, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2015/092750 (“Grigsby”).
Considering Claim 1: Grigsby teaches an example adhesive prepared by reacting corn meal containing zein (i.e., a plant protein) with mimosa tannin (i.e., a phenolic material) in water.  (Grigsby, ¶ 414, Example 1).  The example adhesive of Grigsby does not contain a preservative or a curing agent.
Grigsby does not teach that the example adhesive is produced at a pH of 5-8.  Instead, the reaction mixture of the example is adjusted to pH 9.  (Id.).  However, Grigsby teaches generally that it is suitable to use a range of different pH values, including a pH of about 8 to about 9.  (Id. ¶ 129).  This range overlaps with the range of claim 1.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Grigsby is analogous art because it is directed to the same field of endeavor as the claimed invention, namely plant protein-based adhesives.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the pH range taught generally by Grigsby that overlaps with the claimed range (i.e., a pH of about 8), and the motivation to have done so would have been, as Grigsby suggests, that the overlapping portion is a suitable range for producing the adhesive.  (Grigsby, ¶ 129).
Considering Claims 2 and 3: Tannin has a chemical structure containing aromatic units with hydroxyl groups bonded to adjacent carbon atoms.
Considering Claim 4: Grigsby teaches that it is suitable to use either tannin or tannic acid.  (Grigsby, ¶ 6).
Considering Claim 5: Grigsby teaches that the adhesive is produced from 100 g of corn meal containing 70% zein, 20 g of tannin (i.e., a phenolic material), and an additional 100 g of soy flour (identified as soy flour 7B containing about 50% soy protein, see ¶ 415).  (Grigsby, ¶ 414).  
The weight percentage of the tannin (i.e., phenolic material) in the example adhesive is calculated to be about 9% (i.e., 20 ÷ 220).  This value falls within the claimed range of 1-30%. 
As to the claimed content of plant protein, the examiner notes that the present specification describes the term “plant protein” at ¶ 13 as encompassing “ground plant meals or isolated polypeptide compositions.”  Based on this broad definition, the examiner finds that the corn meal and soy flour components of the adhesive of Grigsby fall within the scope of the term “plant protein.”  Accordingly, the weight percentage of plant protein in the example adhesive is calculated to be about 91% (i.e., 200 ÷ 220).  This value falls within the claimed range of 70-99%.
Considering Claim 6: The example adhesive of Grigsby does not contain formaldehyde.  (Grigsby, ¶ 414, Example 1).
Considering Claim 7: Grigsby teaches generally that the adhesive has an internal bond strength of at least about 0.45 MPa and a tensile strength of at least about 2 MPa when tested under certain standards.  (Grigsby, ¶ 103).  Grigsby is silent as to the “adhesion value” tested under the modified ASTM D1002 standard described in the present specification at ¶ 46.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such compositions exhibit adhesion values falling within the claimed range of 2-10 MPa.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. an adhesion value falling within the claimed range, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 8 and 11: The example adhesive of Grigsby contains zein and tannin.  (Grigsby, ¶ 414, Example 1).  Grigsby teaches that it is suitable to use either tannin or tannic acid.  (Id. ¶ 6).
Considering Claims 19: The example adhesive of Grigsby is produced, in part, by the reaction of zein and tannin in an aqueous mixture containing no organic solvent.  (Grigsby, ¶ 414, Example 1).  The water of the aqueous mixture reads on the water of claim 1, and neither claim 1 nor claim 19 requires the presence of an organic solvent.
Response to Arguments
Applicant’s arguments in the remarks dated February 4, 2022, have been fully considered, and the examiner responds as follows.
Applicant argues that the obviousness rejections based on primary reference US 2010/0258033 (“Yang”) should be withdrawn because the compositions of Yang contain a preservative and a curing agent.  These components, applicant points out, are excluded by present claim 1.  The examiner agrees that the compositions of Yang contain a preservative and curing agent and withdraws the obviousness rejections based on Yang.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767